Citation Nr: 0608059	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for pericarditis.

2.  Entitlement to service connection for myocardial 
infarction.

3.  Entitlement to service connection for aortic heart valve 
replacement.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision.  The veteran filed a 
notice of disagreement (NOD) in November 2002, and the RO 
issued a statement of the case (SOC) in May 2003. The veteran 
filed a substantive appeal in May 2003.

In February 2006, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record. 

In February 2006, the undersigned Acting Veterans Law Judge 
granted the veteran's  motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the veteran's claims for service connection has 
been accomplished.

2.  The veteran's claims file does not contain competent 
evidence that he currently suffers from pericarditis. 

3.  The competent and probative medical evidence is in 
relative equipoise as to whether there is an etiological link 
between the veteran's myocardial infarction and pericarditis 
in service. 

4.   The competent and probative medical evidence is in 
relative equipoise as to whether there is an etiological link 
between aortic heart valve replacement and pericarditis in 
service. 


CONCLUSION OF LAW

1.  The criteria for a grant of service connection for 
pericarditis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.159, 
3.303, 3.307, 3.309 (2005).

2.  Affording the veteran the benefit of doubt, the criteria 
for service connection for myocardial infarction are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2005).

3.  Affording the veteran the benefit of doubt, the criteria 
for service connection for aortic heart valve replacement are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection has been 
accomplished.

Through a June 2002 notice letter, the May 2003 SOC, and June 
2004 and March 2005 SSOCs, the RO notified the veteran of the 
legal criteria governing his claims, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claims. After each, the veteran was 
afforded the opportunity to respond. Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence in connection with the claims 
decided herein.

The Board also finds that the June 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies. The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence, and invited the 
veteran to submit to the RO pertinent evidence in his 
possession.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements 
clearly have been met with respect to the claims currently 
under consideration

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided before the November 
2002 rating decision on appeal. The Board finds that the lack 
of full, pre-adjudication notice in connection with the 
claims being decided does not, in any way, prejudice the 
veteran.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, here, any delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.

As indicated above, the May 2003 SOC, and the June 2004 and 
March 2005 SSOCs notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to his claims.  Furthermore, 
in the June 2002 notice letter, the RO advised the veteran of 
VA's responsibilities to notify and assist him in his claims.  
After the notice letter, SOC, SSOCs, the veteran was afforded 
an opportunity to respond.  Significantly, neither the 
veteran nor his representative has identified any medical 
treatment providers from whom he wishes the RO to obtain 
records.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in obtaining pertinent, 
existing records in connection with the claims currently 
under consideration. The veteran's service medical records, 
VA outpatient medical records and private medical records 
have been associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing evidence 
pertinent to the claims for service connection that needs to 
be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.
 During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for 
pericarditis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In light of the favorable decision contained herein with 
respect to the other two claims, that is, the granting of the 
claims, it is clear that sufficient evidence was developed in 
this case in this respect; thus any error with respect to 
notice or duty to assist is harmless.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims addressed herein.

II.  Background

Service medical records reflect that on entrance examination 
in January 1943, the veteran's blood pressure was 120/70.  A 
June 1943 Naval Hospital record reflects that the veteran's 
heart sounds were quiet and rapid, with embryocardia at the 
apex and a widened supracardiac dullness, and a diagnosis of 
pericarditis with effusion was made.  X-rays revealed cardiac 
enlargement or pericardial effusion.  In July 1943 the 
veteran was diagnosed with acute pericarditis and was sent to 
a convalescence hospital for four weeks.  A July 29, 1943 
U.S. Naval Convalescent Hospital record reveals an impression 
of improvement from early July and testing indicating some 
residual myocardial damage.  An August 1943 U. S. Naval 
Convalescent Hospital record reflects rheumatic pericarditis 
with slow return to normal.  Cardiac testing interpretation 
was noted as normal limits.  In September 1943 the veteran 
was found fit to return to duty.  Separation examination 
indicates that his cardio-vascular system was normal and his 
blood pressure was 120/60.  

A March 1978 hospital discharge summary authored by Majed 
Mouded, M.D., indicates that the veteran was admitted to the 
hospital on February 26, 1978, with a history of hypertension 
and complaints of substernal chest discomfort and nausea with 
no vomiting.  The veteran's blood pressure was 140/80.
 
In an April 1980 medical record, Dr. Mouded noted that the 
veteran was admitted to Union Hospital with a history of 
hypertension and complaints of substernal chest discomfort.  
The diagnosis was acute inferior lateral wall infarction, 
recurrent chest pain.    

In a November 1980 letter, Dr. Mouded indicated that the 
veteran had a myocardial infarction in February 1978.  The 
veteran's recent blood pressure was 130/86 and he still 
complained of chest pain and pressure in his chest.  

In a May 2002 letter, Dr. Mouded stated that the veteran 
recently had aortic valve replacement and coronary bypass.  
He opined that the veteran's bout with pericarditis in 
service could have caused his health problems.  

In an August 2002 letter, David Stebbins, M.D., stated that 
he is the cardiologist who sees the veteran now and noted 
that the veteran had a coronary bypass and aortic valve 
replacement performed in 2001.  The doctor stated that it had 
come to his attention that the veteran had pericarditis in 
1943, which he believed may have contributed to his 
progressive disabling cardiac condition.  

In an October 2002 VA heart examination report, the examiner 
indicated that he interviewed the veteran, reviewed the 
claims file and conducted a physical examination.  The 
examiner noted the findings in the service medical records 
and  the veteran's recent cardiac history.  The veteran 
stated that since bypass surgery he had improved; however, he 
continued to have symptoms of angina for which he took 
sublingual nitroglycerin.  The veteran provided a history of 
smoking 2 packs of cigarettes per day for at least 60 years.  
The examiner noted that the veteran had a history of 
hypertension and hypercholesterolemia.  The examiner 
commented that with regards to the issue of service 
connection and the relationship of the veteran's pericarditis 
during service with his current cardiac condition, he thought 
that one could only speculate about any possible 
relationship.  The examiner stated that it would appear 
apparent that the veteran's coronary artery disease is 
related to his history of smoking, his hypercholesterolemia 
and is not related to the pericarditis in service.  The 
examiner noted Dr. Mouded's and Dr. Stebbin's letters 
relating the veteran's history of pericarditis to his current 
cardiac condition and stated that he was unaware of any 
scientific evidence connecting a history of pericarditis and 
coronary artery disease 50 years later.  With respect to the 
veteran's rheumatic aortic valve replacement, the examiner 
stated that it would be very unusual to have this condition 
presenting so slow to present 50 years later and to have 
aortic valve involvement without mitral valve involved first.  
The examiner stated that his conclusion was that there was no 
relationship of his in service pericarditis and aortic valve 
replacement later in life.  

In a May 2003 letter, Dr. Stebbins stated that the veteran 
did experience rheumatic pericarditis while in service, 
ultimately had aortic valve stenosis and he underwent an 
aortic valve replacement in August 2001.  The doctor stated 
that the aortic valve pathology is also considered to be 
rheumatic in origin, and the pericarditis that the veteran 
had in service was also rheumatic in origin.  He furthered 
that these two abnormalities, the pericarditis and the aortic 
disease, are both rheumatic in origin and that consequently, 
are linked by the same pathological process which the veteran 
developed in service.  

In October and November 2003 supplemental opinions from the 
VA examiner who conducted the October 2002 VA examination, 
the examiner stated that the service records did not reflect 
any evidence of hypertension.  In addition, he addressed Dr. 
Stebbin's May 2003 statement that the veteran's pericarditis 
and aortic valve disease were rheumatic in origin.  In 
reviewing the records again, the VA examiner stated that it 
appears apparent that the veteran was diagnosed with 
rheumatic pericarditis in the service; however, there was no 
evidence of sequelae of the veteran's pericarditis.  There 
was also no evidence to support the contention that the 
veteran had aortic valve involvement related to his rheumatic 
fever.  He furthered that the additional information provided 
by Dr. Stebbins did not provide the examiner with sufficient 
rationale to alter his opinion.  The examiner stated that it 
was his feeling that the veteran's coronary artery disease is 
certainly in no way related to his history of pericarditis 
while in service.  He also stated that he found no objective 
basis in the records to conclude that the veteran's aortic 
valve disease was related to rheumatic involvement.  

In an August 2004 letter, Bassem Nasser, M.D., stated that he 
was providing a second opinion and that the veteran had a 
history of rheumatic pericarditis while in service with a 
syncopal episode that affected his aortic valve.  

In an October 2004 letter, Dr. Stebbins stated that after 
reviewing the veteran's records, he still agreed that the 
veteran experienced rheumatic pericarditis while in service 
and ultimately had aortic valve stenosis and underwent an 
aortic valve replacement in August 2001.  He stated again 
that valve pathology is considered to be rheumatic in origin, 
and that pericarditis that the veteran had back in service 
was also rheumatic in origin.  Dr. Stebbins furthered that 
these two abnormalities, the pericarditis and the aortic 
disease, are both rheumatic in origin and are linked by the 
same pathological process which developed while in the 
service in 1943.  

In a January 2005 letter,  Dr. Stebbins stated that the 
veteran has a bioprosthetic heart valve, preserved left 
ventricle function and a coronary artery bypass graft in 
2001.  He stated that he believed that the pericarditis the 
veteran had in service was rheumatic in origin and ultimately 
the rheumatic heart disease that led to the development of 
aortic stenosis that eventually lead to the requirement of an 
aortic valve replacement in 2001.  Dr. Stebbins stated that 
the veteran developed high blood pressure in service and that 
the hypertension itself is significantly related to the 
development of coronary disease and in turn his requirement 
for coronary surgery later in life.  He furthered that these 
are different pathological processes which developed while he 
was in service and later led to and contributed significantly 
to the development of valvular disease, requiring valvular 
surgery and requiring coronary bypass surgery.  He related 
the veteran's reported history in service of being told he 
had heart problems that required sublingual Nitroglycerin 
which he took until his discharge in 1946.  Consequently, he 
stated that this contributed substantially to the veteran's 
development of heart disease, both in the coronaries and in 
the valves.
In a March 2005, 3 panel physician opinion by 2 VA 
cardiologists and the Chief of Medical Services, it was noted 
that the service medical records and pertinent medical 
records in the claims file were reviewed.  In their opinion, 
they noted that the veteran was diagnosed with acute 
rheumatic pericarditis in June 1943 while in service.  He had 
a history of hypertension, hypercholesterolemia and had been 
a smoker (2 packs per day for 60 years) and had a family 
history of premature coronary artery disease (his father died 
at age 43 secondary to coronary artery disease.  In review of 
the veteran's service records, the doctors noted that there 
was no evidence of hypertension in all of his physical 
examinations.  They stated that the veteran has all the 
traditional risk factors for coronary artery disease and he 
did not have hypertension while in service contrary to Dr. 
Stebbin's note dated in January 2005.  In review of medical 
literature, the doctors stated that there is no clear link 
reported between acute rheumatic heart disease and coronary 
artery disease.  Thus, it was their opinion that the coronary 
artery disease and myocardial infarction that the veteran 
suffered from were not related to the episode of rheumatic 
pericarditis that the veteran had while in service.   

The 3 VA physicians continued that the veteran was diagnosed 
with severe aortic stenosis and underwent aortic valve 
replacement in 2001 at the time of this coronary artery 
bypass graft surgery.  The stated that the gross description 
in the operative note and pathological examination of the 
valve showed a heavily calcified valve with myxoid 
degeneration.  There was no evidence presented that was 
consistent with isolated rheumatic aortic stenosis.  The age 
of the veteran, risk factors of hypertension, 
hypercholesterolemia and smoking could very well explain the 
presence of degenerative calcific aortic stenosis.  The 
physicians offered that there is no evidence presented to 
support the presence of chronic sequelae of rheumatic 
pericarditis involving the aortic valve.  Thus, they opined 
that it was less likely as not (less than 50/50 probability) 
that the veteran's aortic valve disease was caused by or a 
result of the episode of rheumatic pericarditis in service.  

During the February 2006 Board hearing, the veteran testified 
that during service he had some heart trouble  requiring him 
to be sent to a convalescent home before being returned to 
active duty.  He stated that he continued to be treated for 
his heart problem after discharge from service by a Dr. 
Sullivan who passed away in 1970.  The veteran and his 
representative asserted that Dr. Sullivan's records were 
destroyed.  The veteran testified that his current 
cardiologist reviewed his service medical records and 
concluded that his current heart conditions are service 
connected.  

III.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).

Cardiovascular disease may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within  
one year of discharge from service.  38 U.S.C.A. §§ 1101,  
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309  
(2005). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Service Connection for Pericarditis

Although service medical records reflect that the veteran was 
diagnosed with acute pericarditis in 1943, on separation 
examination in 1946 the veteran's cardiovascular systems were 
evaluated as normal.  Post-service medical records to include 
private and VA medical records reveal current diagnoses that 
include coronary artery disease, aortic stenosis and 
myocardial infarction, but not pericarditis.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for pericarditis must be denied.  Thus, simply 
stated, although the veteran had pericarditis in service, the 
competent medical evidence does not reflect any current 
manifestations, findings or diagnosis of pericarditis, and 
the appellant has neither presented nor alluded to the any 
medical evidence establishing that he currently suffers from 
pericarditis.  Hence, an essential requirement for service 
connection is not met.  

The Board has considered the assertions advanced by the 
veteran in connection with the claim for service connection 
for pericarditis.  However, this claim turns on medical 
matters, and, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide probative (persuasive) evidence on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of competent evidence of the 
claimed disability, in this case pericarditis, there can be 
no valid claim for service connection for that disability-on 
any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, the Board notes that the veteran is seeking 
service connection separately for disorders that the veteran 
contends are a result of pericarditis in service.  As such, 
these claims of entitlement are considered and discussed 
separately below.

Under these circumstances, the claim for service connection 
for pericarditis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Service Connection for Myocardial Infarction and Aortic 
Heart Valve Replacement

The veteran contends that his diagnosed acute rheumatic 
pericarditis in service, is related to his post-service 
myocardial infarction and aortic heart valve replacement.  
The Board observes that during service the veteran was 
diagnosed with acute rheumatic pericarditis that required the 
veteran to be sent to a convalescent home.  Furthermore, 
testing conducted while the veteran was at the convalescent 
home revealed that the veteran sustained residual myocardial 
damage.  

Initially, the Board notes that there is competent evidence 
of a current heart disorder, which has been diagnosed as 
coronary artery disease, myocardial infarction, and aortic 
heart valve replacement.  However, there are conflicting 
medical opinions of record as to whether the veteran's 
myocardial infarction and aortic heart valve replacement are 
related to the veteran's rheumatic pericarditis in service. 

In this regard, the medical evidence of records includes 
opinions from VA Cardiologists finding that the veteran's 
myocardial infarction and aortic heart valve replacement are 
related to nonservice connected conditions of hypertension 
and hypercholesteremia and a family history of coronary heart 
disease as well as the veteran's long history of smoking 2 
packs of cigarettes a day for 60 years.  However, the private 
medical opinions from Dr. Stebbins and Dr. Nasser, who are 
also cardiologist, find that the veteran's myocardial 
infarction and aortic heart valve replacement are directly 
related to the veteran's in service rheumatic pericarditis 
since they are derived from the same pathological process 
that developed in service.  

The Board finds that the competent medical opinions- by VA 
examiners and private physicians all Board Certified in 
Cardiology-that address the question of etiology of the 
veteran's myocardial infarction and aortic heart valve 
replacement, along with other evidence of record as noted 
above, tends to weigh both for and against the claim.  As 
such, and because it appears that such opinions and evidence 
are of, roughly, equal probative value, the Board finds that 
the competent evidence on the question of a nexus opinion 
relating the veteran's myocardial infarction and aortic heart 
valve replacement to service is, at least, in relative 
equipoise.

In view of the foregoing, and affording the veteran the 
benefit of the doubt (see 38 C.F.R. § 3.102 and 38 U.S.C.A. § 
5107(b)), the Board finds that the criteria for a grant of 
service connection for myocardial infarction and aortic heart 
valve replacement are met. 


ORDER

Service connection for pericarditis is denied.

Service connection for myocardial infarction is granted. 

Service connection for aortic heart valve replacement is 
granted.



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


